DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 9-15 and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Ehlers US 8,672,266 alone, or alternately in view of Schalla US 9,193,461.
Regarding claim 1, Ehlers teaches an overhead bin 8 of an aircraft, comprising: 
a substantially rigid first shelf (base of the bin);
bin sides connected to and extending upward from sides of the first shelf (bins will inherently have a front and back wall, see Ehlers figure 2);
a substantially rigid second shelf 10 above the first shelf, wherein the bin sides are connected to and extending upward from sides of the second shelf; and
a number of doors 16, 18 configured to provide access to the first shelf from a first direction and the second shelf from a second direction opposite the first direction.

    PNG
    media_image1.png
    342
    523
    media_image1.png
    Greyscale

Figure 1- Ehlers Figure 3
Ehlers does not teach that each of the doors provide access to both the first shelf and the second shelf from both a first direction and a second direction opposite the first direction.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to remove the elements that close the “back” side of the bin in order to provide easier access from multiple locations, since it has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art.  In re Karlson, 136 USPQ 184.  Put another way, the examiner is taking official notice that it is well-known to manufacture storage devices with multiple doors or a pass-through so that contents may be accessed from multiple locations.  It would have been obvious to one of ordinary skill in the art to modify the storage bin of Ehlers by allowing access to either shelf from both sides in order to provide easier access from multiple locations.
Alternatively, Schalla teaches an aircraft bin 100 in which the internal storage space 112 can be accessed via doors 104 on either side. It would have been obvious to [AltContent: textbox (Figure 2- Schalla Figure 1B)]
    PNG
    media_image2.png
    444
    400
    media_image2.png
    Greyscale
one of ordinary skill in the art to modify the storage bin of Ehlers by enabling access from either side as taught by Schalla in order to allow convenient access to contents from either side of the bin (column 3, lines 17-20). 
Regarding claim 2, Ehlers alone or in view of Schalla teaches the device as claimed as detailed above with respect to claim 1.  Ehlers also teaches that a volume between the first shelf and the second shelf is configured to receive a first number of roller bags, and wherein a volume between the second shelf 10 and a top of the overhead bin is configured to receive a second number of roller bags.  Note that roller bags are available in a number of sizes.
Regarding claim 5, Ehlers alone or in view of Schalla teaches the device as claimed as detailed above with respect to claim 1.  As modified, Ehlers also teaches that the number of doors comprises a first hinged door 16 configured to provide access to the first shelf and the second shelf 10 from the first direction and a second hinged door 18 configured to provide access to the first shelf and the second shelf from the second direction.
Regarding claim 9, Ehlers alone or in view of Schalla teaches the device as claimed as detailed above with respect to claim 1.  Ehlers does not teach that the second shelf is longer than the first shelf, however it would have been an obvious matter of design choice to make the different portions of the shelves of whatever relative sizes were desired in order to store the desired contents, since such a modification would have involved a mere change in the proportions of components.  A change in proportion In re Reese, 129 USPQ 402.
Regarding claim 10, Ehlers teaches an overhead bin 8 of an aircraft, comprising: 
a first storage volume 14 between a substantially rigid first shelf (base of the bin) and a substantially rigid second shelf 10, the first storage volume having a first opening 22; 
a second storage volume 12 above the first storage volume, the second storage volume between the second shelf and a top of the overhead bin, the second storage volume having a second opening 20; 
a third storage volume between a substantially rigid third shelf and a substantially rigid fourth shelf; 
a fourth storage volume above the third storage volume, the fourth storage volume between the fourth shelf and the top of the overhead bin; and 
a first door 18 moveably covering the first opening.  Note that in this interpretation, the first and third storage volumes are different sides of the bottom compartment, and the second and fourth storage volumes are different sides of the top compartment, as with the elected embodiment of the current invention.
Ehlers does not teach that the first opening and the second opening are accessed from a first side of the aircraft, or that the third storage volume has a third opening and the fourth storage volume has a fourth opening.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to remove the elements that close the “back” side of the bin in order to provide easier access from multiple locations, since it has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art.  In re Karlson, 136 USPQ 184.  Put another way, the examiner is taking official notice that it is well-known to manufacture 
Alternatively, Schalla teaches an aircraft bin 100 in which the internal storage space 112 can be accessed via doors 104 on either side. It would have been obvious to one of ordinary skill in the art to modify the storage bin of Ehlers by enabling access from either side as taught by Schalla in order to allow convenient access to contents from either side of the bin (column 3, lines 17-20). 
[AltContent: arrow][AltContent: textbox (Third Volume/Opening)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Fourth Volume/Opening)][AltContent: textbox (Second Volume/Opening)][AltContent: textbox (First Volume/Opening)][AltContent: arrow][AltContent: connector]
    PNG
    media_image3.png
    245
    522
    media_image3.png
    Greyscale

Figure 3- Ehlers Figure 3 (Annotated as Modified)
Regarding claim 11, Ehlers alone or in view of Schalla teaches the device as claimed as detailed above with respect to claim 10.  As modified, Ehlers also teaches a second door 16 configured to moveably cover the third opening.
Regarding claim 12, Ehlers alone or in view of Schalla teaches the device as claimed as detailed above with respect to claim 10.  As modified, Ehlers also teaches that the first door 18
Regarding claim 13, Ehlers alone or in view of Schalla teaches the device as claimed as detailed above with respect to claim 10.  Ehlers also teaches that the overhead bin is a centerline bin (column 3, lines 21-24).
Regarding claim 14, Ehlers alone or in view of Schalla teaches the device as claimed as detailed above with respect to claim 13.  As modified, Ehlers also teaches that the third opening and the fourth opening are accessed from a second side of the aircraft opposite the first side of the aircraft accessing the first opening and the second opening, wherein the first storage volume, the second storage volume, the third storage volume, and the fourth storage volume are each accessible from both the first side of the aircraft and the second side of the aircraft.
Regarding claim 15, Ehlers alone or in view of Schalla teaches the device as claimed as detailed above with respect to claim 10.  Ehlers also teaches that the first storage volume is configured to accommodate a roller bag in at least one of a flat longitudinal orientation, an on-edge transverse orientation, a flat transverse orientation or an on-edge longitudinal orientation.  Note that roller bags are available in a number of sizes.
Regarding claim 18, Ehlers teaches an aircraft having overhead bins 8 positioned only in a centerline region of the aircraft, the aircraft comprising: 
the overhead bins positioned in the centerline region of the aircraft, wherein each overhead bin has a respective substantially rigid first shelf (base of the bin) and a respective substantially rigid second shelf 10, wherein the respective second shelf is above the respective first shelf, and wherein the overhead bins are positioned substantially between two aisles 2, 4 of a passenger cabin of the aircraft; and
wherein each overhead bin has a first number of doors 18 configured to provide access to the first shelf from a first aisle 4 of the two aisles and a second 16 configured to provide access to the second shelf from a second aisle 2 of the two aisles.
Ehlers does not teach that each of the doors provide access to both the first shelf and the second shelf from both the first aisle and second aisle.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to remove the elements that close the “back” side of the bin in order to provide easier access from multiple locations, since it has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art.  In re Karlson, 136 USPQ 184.  Put another way, the examiner is taking official notice that it is well-known to manufacture storage devices with multiple doors or a pass-through so that contents may be accessed from multiple locations.  It would have been obvious to one of ordinary skill in the art to modify the storage bin of Ehlers by allowing access to either shelf from both sides in order to provide easier access from multiple locations.
Alternatively, Schalla teaches an aircraft bin 100 in which the internal storage space 112 can be accessed via doors 104 on either side. It would have been obvious to one of ordinary skill in the art to modify the storage bin of Ehlers by enabling access from either side as taught by Schalla in order to allow convenient access to contents from either side of the bin (column 3, lines 17-20).
Regarding claim 19, Ehlers alone or in view of Schalla teaches the device as claimed as detailed above with respect to claim 18.  Ehlers does not teach that a vertical clearance between a cabin floor and a bottom of the overhead bins is at least 58 inches, however it would have been an obvious matter of design choice to size the bins in order to provide adequate passenger space, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 20, Ehlers alone or in view of Schalla teaches the device as claimed as detailed above with respect to claim 18.  Ehlers also teaches that a volume between the first shelf and the second shelf is configured to receive a first number of roller bags, and wherein a volume between the second shelf 10 and a top of the overhead bin is configured to receive a second number of roller bags.  Note that roller bags are available in a number of sizes.
Regarding claim 21, Ehlers alone or in view of Schalla teaches the device as claimed as detailed above with respect to claim 18.  Ehlers also teaches that a set of respective overhead bins 8 of the overhead bins is substantially aligned with a row of passenger seats 6 and is configured to accommodate at least one roller bag per seat in the row of passenger seats.  Note that roller bags are available in a number of sizes.
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Ehlers US 8,672,266 alone or alternately in view of Schalla US 9,193,461, and further in view of Ehlers US 8,651,420 (hereafter Ehlers 420).
Regarding claims 3 and 4, Ehlers alone or in view of Schalla teaches the invention as claimed as detailed above with respect to claim 1.  Ehlers does not teach that the number of doors includes at least one rolling or sliding door.  Ehlers 420 teaches an overhead bin of an aircraft comprising rolling (column 5, lines 9-16) or sliding (column 6, lines 42-46) doors 102.
Claims 6, 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ehlers US 8,672,266 alone or alternately in view of Schalla US 9,193,461, and further in view of Horowitz US 2004/0090158.
Regarding claim 6, Ehlers alone or in view of Schalla teaches the device as claimed as detailed above with respect to claim 1.  Ehlers does not teach that at least one of the first shelf or the second shelf slopes downward in an outward direction relative to a centerline of the aircraft.  Horowitz teaches a storage bin 12 with multiple shelves 20 in which the shelves slope downward in an outward direction (toward a user).  It would have been obvious to one of ordinary skill in the art to modify the storage bin of Ehlers by sloping the shelves toward a user as taught by Horowitz in order to keep stored items near the openings so that they are easier to retrieve.
Regarding claim 8, Ehlers alone or in view of Schalla teaches the device as claimed as detailed above with respect to claim 1.  Ehlers does not teach a number of retainers associated with at least one of the first shelf or the second shelf, wherein the number of retainers is configured to discourage items from falling from the overhead bin.  Horowitz teaches a storage bin 12 with multiple shelves 20 in which a retainer 42 is associated with the shelf and configured to discourage items from falling from the storage bin.   It would have been obvious to one of ordinary skill in the art to modify the storage bin of Ehlers with a retainer as taught by Horowitz in order to prevent the undesired falling of items on the shelf.
Regarding claim 16, Ehlers alone or in view of Schalla teaches the device as claimed as detailed above with respect to claim 10.  Ehlers does not explicitly teach a movement system associated with at least one of the first shelf or the second shelf, wherein the movement system is configured to reduce frictional resistance to bag loading and unloading to the overhead bin.  Horowitz teaches a storage bin 12 with multiple shelves 20 in which a movement system is associated with the shelves, wherein .
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ehlers US 8,672,266 alone or alternately in view of Schalla US 9,193,461, and further in view of Moje US 2016/0288908.
Regarding claim 9, Ehlers alone or in view of Schalla teaches the device as claimed as detailed above with respect to claim 1.  Ehlers does not teach that the second shelf is longer than the first shelf.  Moje teaches an overhead storage bin 10 with multiple shelves wherein the second shelf 30 is longer than the first shelf 28.  It would have been obvious to one of ordinary skill in the art to modify the storage bin of Ehlers with two different length shelves in order to accommodate different sized items or fit the available space.
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable Ehlers US 8,672,266 alone or alternately in view of Schalla US 9,193,461, and further in view of Thøgersen US 8,632,293.
Regarding claims 16 and 17, Ehlers alone or in view of Schalla teaches the invention as claimed as detailed above with respect to claim 10.  Ehlers does not teach a movement system associated with at least one of the first shelf or the second shelf, wherein the movement system is configured to reduce frictional resistance to bag loading and unloading to the overhead bin.  Thøgersen teaches a bin system in which the shelves comprise rollers (column 3, lines 13-23). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the overhead bin as taught by Ehlers with rollers as taught by Thøgersen in order to ease the placement and removal of items.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Ehlers US 8,672,266 alone or alternately in view of Schalla US 9,193,461, and further in view of Mikalonis US 5,441,326 and Beckley US 2006/0132007.

    PNG
    media_image4.png
    374
    400
    media_image4.png
    Greyscale

Figure 4- Mikalonis Figure 2
Regarding claim 22, Ehlers alone or in view of Schalla teaches the device as claimed as detailed above with respect to claim 1.  Ehlers does not teach at least one hand rail associated with at least one of the first shelf or the second shelf, wherein the at least one hand rail is configured to serve as a lip for inhibiting items from falling out of the overhead bin and wherein the at least one hand rail hangs outside the number of doors.  Mikalonis teaches an overhead bin 34 which comprises a hand rail 112 associated with a shelf 66, wherein the hand rail is configured to serve as a lip for inhibiting items from falling out of the overhead bin.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the overhead bin as taught by Ehlers with a hand rail as taught by Mikalonis in order to provide a steady [AltContent: textbox (Figure 5- Beckley Figure 2)]
    PNG
    media_image5.png
    330
    350
    media_image5.png
    Greyscale
outside the doors and inhibit items from falling out of the overhead bin.
Neither Ehlers nor Mikalonis teach that the hand rail comprises a door control configured to control movement of the number of doors.  Beckley teaches a passenger storage bin 10 comprising a door control 16 configured to control movement of the number of doors 12 [0016]. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the overhead bin as taught by Ehlers with a door control as taught by Beckley in order to make operating the door easier.  As modified, it would have been obvious to one having ordinary skill in the art at the time the invention was made to locate the control on the hand rail in order to make the control accessible or easy to find, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

Response to Arguments
Applicant's arguments filed 4/20/21 have been fully considered but they are not persuasive.  Note that the applicants are almost entirely verbatim to those presented on 6/15/20.  As such, the examiner will present the same responses, with updates where applicable.
Applicant’s argues against the examiner’s use of official notice that double-sided cabinets are well-known, pointing to MPEP 2144.03, which states that “It would not be appropriate for the examiner to take official notice of facts without citing a prior art .
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). In this case, many configurations of overhead bins are known, and one of ordinary skill in the art would understand the benefits of the ability to access storage space from a variety of locations.
In response to applicant’s argument that Ehlers teaches away from this increased access, the examiner responds that the prior art may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including non-preferred embodiments- Merck & Co. v. Biocraft Laboratories, 10 USPQ2d 1843.  Even 
In response to applicant's argument that Schalla and Thøgersen are nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, both Schalla and Thøgersen teach aircraft storage devices. One of ordinary skill in the art would recognize that these references are in the same field of endeavor and pertinent to the problems being solved.
Where applicant argues that “Schalla does not teach an aircraft storage device, Schalla teaches a drink cart concerned with keeping beverages cold” (page 10), the examiner responds that a drink cart is a storage device (abstract) explicitly for use on aircraft (column 1, lines 15-17).   Therefore one of ordinary skill in the art would easily understand that this is both in the field of applicant’s endeavor and reasonably pertinent to the particular problem with which the applicant was concerned.
The applicant argues that “Thøgersen does not teach an aircraft storage device, Thøgersen teaches a cart concerned transporting luggage from a check-in counter to an aircraft underbelly” (page 15).  The examiner replies that Thøgersen explicitly teaches “A cart for storage of items, such as air passenger luggage” (abstract).  Where applicant argues that “Passengers are not storing anything in Thøgersen transport cart” (page 15), the examiner responds that whether or not passengers operate the cart is irrelevant- the fact remains that Thøgersen teaches a unit for storing aircraft luggage, and one of ordinary skill in the art would easily understand that this is both in the field of applicant’s 
In response to applicant's argument that Schalla discusses concerns related to heating air and refrigerant bricks, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  As detailed above, Schalla is only relied upon for the teaching that aircraft storage bins can be accessed from multiple sides, a teaching that one of ordinary skill in the art would understand could be applied to other aircraft bins, such as the overhead bins as taught by Ehlers.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marc Burgess whose telephone number is (571)272-9385.  The examiner can normally be reached on M-F 08:30-15:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on (571) 270-5301.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARC BURGESS/Primary Examiner, Art Unit 3642